DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 5-10, 12,14-16, 18, and 20-24 are pending in this application.

Response to Arguments
Applicant’s arguments regarding the rejections of claims 1-20 under 35 U.S.C. 112b have been fully considered and are persuasive. The rejections have been withdrawn. However, new 35 U.S.C. 112b rejections are applied to claims 1, 3, 5-10, 12,14-16, 18, and 20-24 based on the amendments.

Applicant's arguments regarding the 35 U.S.C. 103 rejections of claims 1, 3, 5-10, 12,14-16, 18, and 20 have been fully considered but are moot in light of the references applied in the current rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claim 24:
	Lines 1-3 recite “the set of work elements designated by the sliding window are modified in response to a first work element of the set of work elements being completed” but this is not supported by the specification. The specification recites in paragraph [0044] “updating the length of time and the set of memory pages for completing the set of work elements when one or more work elements of the set has been completed”. Therefore, the set of memory pages are updated and the set of work elements designated by the sliding window are not modified when a first work element is completed. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-10, 12,14-16, 18, and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 10, and 16 (line numbers refer to claim 1):
	Lines 4-5 recite “a length of time required to complete the set of work elements based on historical performance data for completing similar work elements” and the limitation “similar work elements” should be amended to be “similar set of work elements”.
	Lines 9-14 recite “communicating, by the CAD, the set of work elements in the work queue to a virtual memory manager using a sliding window, wherein the set of work elements designated in the sliding window correspond to the set of memory pages; and inhibiting, by the CAD, the virtual memory manager from utilizing the set of memory pages that correspond to the set of work elements designated in the sliding window”. However, it is unclear how the virtual memory manager knows which memory pages not to utilize when the CAD only communicates a set of work elements using a sliding window to the virtual memory manager. The set of memory pages merely correspond to the set of work elements. It is not recited that the set of memory pages needed for completing the set of work elements is communicated to the virtual memory manager. 

As per claims 8, 9, and 15 (line numbers refer to claim 8):
	Lines 1-3 recite “the virtual memory manager does not utilize the set of memory pages until the length of time required to complete the set of work elements decrements to zero”. However, it is unclear how the virtual memory manger knows the length of time required to complete the set of work elements if that information is not communicated to it. 

As per claim 22:
	Lines 1-2 recite “the set of work elements designated by the sliding window are not in a chronological order” but it is unclear what is meant by chronological order (Is it an order that designates which work elements will be executed first?).

As per claim 23:
	Lines 1-3 recite “the plurality of work elements in the work queue are in a probable order for memory page stealing by the virtual memory manager” but it is unclear what it means by a work element having a probability of having memory pages stolen (ie. Are the memory pages allocated to a work element likely to be stolen?).

Claims 3, 5-7, 12, 14, and 18, 20, 21, 24 are dependent claims of 1, 10, and 16, respectively, so they are rejected for the same reasons as claims 1, 10, and 16 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 8, 10, 12, 15, 16, 18, 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al.  (US 9870256 B2 hereinafter Hou) in view of Tian et al. (US 10853118 B2 hereinafter Tian), further in view of Brech et al. (US 9250962 B2 herein Brech), further in view of Asaad et al. (US 20150186268 A1 herein Asaad), and further in view of Castelli et al. (US 20040117578 A1 herein Castelli).
Hou and Tian were cited in the previous office action. 
As per claim 1, Hou teaches the claimed invention substantially as claimed including a computer-implemented method (abstract lines 1-2 Provided is a hardware accelerator and method, central processing unit, and computing device) comprising: 
retrieving, by a coherent accelerator device (CAD), a set of work elements needed for completion from a work queue (Col. 3 lines 59-62 when a hardware accelerator receives a task E, there are still other tasks A, B, C, D existing in the hardware accelerator that have not been completed; Col. 6 lines 21-22 The import detector 10354 detects a new task imported into a queue in the task accelerating unit); 
determining, by the CAD, a length of time required to complete the set of work elements; completing the set of work elements over the determined length of time (Col. 3 lines 43-45 As shown in FIG. 5, as compared to FIG. 1, there is a task time prediction unit 1035 added in the hardware accelerator 103; Col. 3 lines 62-65 The task E needs two minutes to complete its execution, and tasks A, B, C, D need ten minutes to complete their execution. Thus, the total waiting time of new task E is 12 mins=10 mins+2 mins; Col. 6 lines 30-32 The calculation writer 10355 stores therein the time required to complete all tasks that have not yet been completed in the task accelerating unit).

Hou fails to teach determining a length of time required to complete the set of work elements based on historical performance data for completing similar work elements; identifying, by the CAD scanning the set of work elements using accelerator function unit (AFU) logic, a set of memory pages needed for completing the set of work elements; and communicating, by the CAD, the set of work elements in the work queue to a virtual memory manager using a sliding window, wherein the set of work elements designated in the sliding window correspond to the set of memory pages; and inhibiting, by the CAD, the virtual memory manager from utilizing the set of memory pages that correspond to the set of work elements designated in the sliding window.

However, Tian teaches identifying, by the CAD scanning the set of work elements using accelerator function unit (AFU) logic, a set of memory pages needed for completing the set of work elements (abstract lines 13-16 the command parser to responsively update the first shadow page table responsive to determining a set of page table entries predicted to be used based on the analysis of the working set of commands; claim 3 a page request agent to determine memory pages which will be required for the GPU to execute one or more of the commands in the working set of commands; Col. 28 lines 12-15 hypervisor 1910 may construct SGGTTs on demand, which may include all the to-be-used translations for graphics memory virtual addresses from different GPU components' owner VMs; Col. 28 lines 36-41 command parser 1918 may scan a command from a VM and determine if the command contains memory operands. If yes, the command parser may read the related graphics memory space mappings, e.g., from a GTT for the VM, and then write it into a workload specific portion of the SGGTT; Col. 14 lines 27-28 a graphics processor command parser examines the client field of each command); and 
communicating, by the CAD, the set of work elements in the work queue to a virtual memory manager, wherein the set of work elements correspond to a set of memory pages (Fig. 14, 19; Col. 28 lines 36-44 In various embodiments, command parser 1918 may scan a command from a VM and determine if the command contains memory operands. If yes, the command parser may read the related graphics memory space mappings, e.g., from a GTT for the VM, and then write it into a workload specific portion of the SGGTT. After the whole command buffer of a workload gets scanned, the SGGTT that holds memory address space mappings associated with this workload may be generated or updated; Col. 19 lines 59-63 A virtualization stub module 1411 running in the hypervisor 1410 extends memory management to include extended page tables (EPT) 1414 for the user VMs 1431-1432 and a privileged virtual memory management unit (PVMMU) 1412; claim 5 the page request agent is to…directly invoke a hypervisor memory management unit (MMU) to retrieve the memory pages; Col. 16 lines 26-28 A set of media pipeline state commands 940 are dispatched or placed into in a command queue); 
inhibiting, by the CAD, from utilizing the set of memory pages that correspond to the set of work elements (Col. 19 lines 59-63 A virtualization stub module 1411 running in the hypervisor 1410 extends memory management to include extended page tables (EPT) 1414 for the user VMs 1431-1432 and a privileged virtual memory management unit (PVMMU) 1412; Col. 25 lines 18-23 In one embodiment, the batch buffer pages are write-protected, and the commands are audited before submitting to the GPU for execution, to close the attack window. The write-protection is applied per page on demand, and is removed after the execution of commands in this page is completed by the GPU; Col. 31 line 65-Col. 32 line 1 Prediction of the current GPU working set can greatly reduce the write protection faults, because there is no need to write-protect PTEs which are not directly related to the current working set; Col. 28 lines 36-44 In various embodiments, command parser 1918 may scan a command from a VM and determine if the command contains memory operands. If yes, the command parser may read the related graphics memory space mappings, e.g., from a GTT for the VM, and then write it into a workload specific portion of the SGGTT. After the whole command buffer of a workload gets scanned, the SGGTT that holds memory address space mappings associated with this workload may be generated or updated).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Hou with the teachings of Tian because Tian’s teaching of determining which memory pages are required for a plurality of commands prevents page faults thus increasing performance (see Tian, Col. 33 lines 45-52 a Page-Request-Agent (PRA) 2008 can be utilized to speculatively trigger a CPU page fault or directly invoke the hypervisor IOMMU 2010 to allocate/swap-in required pages to the shadow page tables 2004, before the commands are executed by the GPU 2000. This can remove a significant amount of unnecessary IOMMU page faults and thus increase the overall performance.).

Hou and Tian fail to teach determining a length of time required to complete the set of work elements based on historical performance data for completing similar work elements; using a sliding window, wherein the set of work elements designated in the sliding window correspond to the set of memory pages; and inhibiting the virtual memory manager from utilizing the set of memory pages that correspond to the set of work elements designated in the sliding window.

However, Brech teaches determining a length of time required to complete the set of work elements based on historical performance data for completing similar work elements (claim 12 estimating a required amount of time needed to complete the task is based on historical data comprising timing information from executing similar tasks; Col. 5 lines 62-65 For example, the task may be completed by one or more different computing processors or divided up into multiple sub-tasks. However, the requesting entity may be concerned with the amount of time taken to execute a task).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Hou and Tian with the teachings of Brech because Brech’s teaching of estimating a required amount time to complete a task based on historical data allows for tasks to be scheduled in a manner that reduces costs while still maintaining performance parameters (see Brech, abstract lines 6-10 If the task can be scheduled to reduce operating costs (e.g., rescheduled to a time when power is cheaper) and still be performed within the operating parameters, then that cost-saving method is used to create a workload plan to implement the task.). 

Hou, Tian, and Brech fail to teach using a sliding window, wherein the set of work elements designated in the sliding window correspond to the set of memory pages; and inhibiting the virtual memory manager from utilizing the set of memory pages that correspond to the set of work elements designated in the sliding window.
	
	However, Asaad teaches using a sliding window, wherein the set of work elements designated in the sliding window correspond to the set of memory pages; the set of memory pages that correspond to the set of work elements designated in the sliding window ([0017] In exemplary embodiments, an application can specify the input and output at the time of job creation and can also add more input data for the accelerator or extend the output area if the accelerator is coming close to filling up the pre-defined output area while the job is being processed by the accelerator. In exemplary embodiments, the input/output data mechanism does not require either the host or the accelerator to spin while waiting for the other to do something that the other has requested. In exemplary embodiments, the input/output data mechanism can also be used to assign and free pages from the input, creating a sliding window where only a portion of the input data must be locked in memory while the accelerator processes that input data; [0027] job control block includes an indication of the operations that the accelerator 206 is to perform, an identification of the locations in memory 209 of input data to be used by the accelerator 206, and an identification of the locations in memory 209 that the accelerator 206 should write output data to.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Hou, Tian, and Brech with the teachings of Asaad because Asaad’s teaching of a sliding window allows the identified memory to be expanded to accommodate the needs of a job (see Asaad, [0034] the number of pages of input data for a job being executed can be extended by modifying last block in chain of data descriptor blocks and replacing the last data descriptor block with a single entry with pointer to new chain of input data descriptor blocks).
	
Hou, Tian, Brech, and Asaad fail to teach inhibiting the virtual memory manager from utilizing the set of memory pages.

However, Castelli teaches inhibiting the virtual memory manager from utilizing the set of memory pages (claim 16 preventing the virtual memory manager from allocating to processes parts of said portion of said main memory…identified parts of memory that are modified, and disallowing their use by the virtual memory manager).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Hou, Tian, Brech, and Asaad with the teachings of Castelli because Castelli’s teaching of preventing the virtual memory manager from using a set of memory pages prevents the virtual memory manager from using memory that is already being utilized (see Castelli, claim 16 preventing the virtual memory manager from allocating to processes parts of said portion of said main memory selected to contain said compressed memory directory). 
		
As per claim 3, Hou, Tian, Brech, Asaad, and Castelli teach the computer-implemented method of claim 1. Hou specifically teaches further comprising: updating, by the CAD, the length of time required to complete the set of work elements when one or more work elements have been completed (Fig. 6; Col. 7 lines 14-20 storing the time required to complete all tasks that have not yet been completed as an accumulation result, accumulating the evaluated task execution time to the stored accumulation result for notifying the hardware thread of the newly accumulated result as the total waiting time of the new task, and subtracting the corresponding task execution time from the stored accumulation result after completing the task.).
Additionally, Tian teaches updating the set of memory pages needed for completing the set of work elements (Col. 28 lines 41-44 After the whole command buffer of a workload gets scanned, the SGGTT that holds memory address space mappings associated with this workload may be generated or updated; Col. 34 lines 4-5 the GPU scheduler performs lazy updates to the shadow page table based on the working set of commands; claim 3 a page request agent to determine memory pages which will be required for the GPU to execute one or more of the commands in the working set of commands).
	
As per claim 5, Hou, Tian, Brech, Asaad, and Castelli teach the computer-implemented method of claim 1. Hou specifically teaches wherein the set of work elements comprises one or more current work elements and one or more future work elements (Col. 6 lines 30-32 The calculation writer 10355 stores therein the time required to complete all tasks that have not yet been completed (as future) in the task accelerating unit; Col. 6 line 44 an accelerating task is completed (as current)).

As per claim 7, Hou, Tian, Brech, Asaad, and Castelli teach the computer-implemented method of claim 5. Tian specifically teaches wherein the set of memory pages comprises current working memory pages and future working memory pages for completing the set of work elements (col. 29 lines 51-56 GPU scheduler 1912 may integrate the in-executing and to-be-executed graphic memory working sets together. In some embodiments, a resulting SGGTT for the in-executing and to-be-executed graphic memory working sets for the particular render engine may also be generated and stored; Col. 29 lines 64-65 hypervisor 1910 may write corresponding SGGTT pages into GPU 1920; claim 3 a page request agent to determine memory pages which will be required for the GPU to execute one or more of the commands in the working set of commands).

As per claim 8, Hou, Tian, Brech, Asaad, and Castelli teach the computer-implemented method of claim 1. Tian specifically teaches the virtual memory manager and does not utilize the page until the length of time required to complete the set of work elements decrements to zero (Col. 19 lines 59-63 A virtualization stub module 1411 running in the hypervisor 1410 extends memory management to include extended page tables (EPT) 1414 for the user VMs 1431-1432 and a privileged virtual memory management unit (PVMMU) 1412; Col. 25 lines 18-23 In one embodiment, the batch buffer pages are write-protected, and the commands are audited before submitting to the GPU for execution, to close the attack window. The write-protection is applied per page on demand, and is removed after the execution of commands in this page is completed by the GPU; Col. 31 line 65-Col. 32 line 1 Prediction of the current GPU working set can greatly reduce the write protection faults, because there is no need to write-protect PTEs which are not directly related to the current working set).
Additionally, Castelli teaches wherein the virtual memory manager does not utilize the set of memory pages (claim 16 preventing the virtual memory manager from allocating to processes parts of said portion of said main memory…identified parts of memory that are modified, and disallowing their use by the virtual memory manager).

As per claim 10, it is a system claim of claim 1, so it is rejected for the same reasons as claim 1 above. Additionally, Hou teaches a coherent computer system, comprising: a processor; a coherent accelerator device (CAD); and a computer-readable storage medium communicatively coupled to the processor and the CAD, storing program instructions which, when executed by the CAD, cause the CAD to perform a method (Fig. 4; abstract lines 1-2 Provided is a hardware accelerator and method, central processing unit, and computing device; Col. 3 lines 18-21 As shown in FIG. 4, the computer system 400 may include: CPU (Central Processing Unit) 401, RAM (Random Access Memory) 402, ROM (Read Only Memory) 403; Col. 3 lines 41-41-42  The hardware accelerator 103 and hardware thread 101 shown in FIG. 5 are included in the CPU shown in FIG. 4; Col. 8 lines 7-10 aspects of the present invention may take the form of a computer program product embodied in one or more computer readable medium(s) having computer readable program code embodied thereon.).

As per claims 12 and 15 they are system claims of claims 3 and 8 so they are rejected for the same reasons as claims 3 and 8 above.

As per claim 16, it is a computer program product claim of claim 1, so it is rejected for the same reasons as claim 1 above. Additionally, Hou teaches a computer program product comprising a computer-readable storage medium having program instructions embodied therewith, wherein the computer-readable storage medium is not a transitory signal per se, the program instructions executable by a coherent accelerator device (CAD) to cause the CAD to perform a method (Fig. 4; abstract lines 1-2 Provided is a hardware accelerator and method, central processing unit, and computing device; Col. 3 lines 18-21 As shown in FIG. 4, the computer system 400 may include: CPU (Central Processing Unit) 401, RAM (Random Access Memory) 402, ROM (Read Only Memory) 403; Col. 3 lines 41-41-42  The hardware accelerator 103 and hardware thread 101 shown in FIG. 5 are included in the CPU shown in FIG. 4; Col. 8 lines 7-10 aspects of the present invention may take the form of a computer program product embodied in one or more computer readable medium(s) having computer readable program code embodied thereon.).

As per claim 18, it is a computer program product claim of claim 3, so it is rejected for the same reasons as claim 3 above. 

As per claim 21, Hou, Tian, Brech, Asaad, and Castelli teach the computer-implemented method of claim 1. Hou specifically teaches wherein the work queue is a First- In-First-Out (FIFO) buffer comprising a plurality of work elements in a chronological order, wherein a head pointer is where one or more work elements are added and a tail pointer is where a work element is processed (Col. 1 lines 45-48 A task loader 10321, in response to a new task, queues the task into a task queuing unit 10322. An accelerator engine 10323 fetches a task for processing from the task queuing unit 10322 according to its queuing order.).

As per claim 22, Hou, Tian, Brech, Asaad, and Castelli teach the computer-implemented method of claim 21. Asaad specifically teaches wherein the set of work elements designated by the sliding window are not in a chronological order ([0017] In exemplary embodiments, an application can specify the input and output at the time of job creation and can also add more input data for the accelerator or extend the output area if the accelerator is coming close to filling up the pre-defined output area while the job is being processed by the accelerator. In exemplary embodiments, the input/output data mechanism does not require either the host or the accelerator to spin while waiting for the other to do something that the other has requested. In exemplary embodiments, the input/output data mechanism can also be used to assign and free pages from the input, creating a sliding window where only a portion of the input data must be locked in memory while the accelerator processes that input data; [0027] job control block includes an indication of the operations that the accelerator 206 is to perform, an identification of the locations in memory 209 of input data to be used by the accelerator 206, and an identification of the locations in memory 209 that the accelerator 206 should write output data to.).

As per claim 24, Hou, Tian, Brech, Asaad, and Castelli teach the computer-implemented method of claim 1. Asaad teaches wherein the set of work elements designated by the sliding window are modified in response to a first work element of the set of work elements being completed ([0042] In exemplary embodiments, the host is configured to create a window of input data that will advance as the job runs by releasing input data as it is processed by the accelerator and writing new data to the location previously occupied by the processed data. In order for the host to release input data, the accelerator is configured to report either a number of input pages processed in job completion data, or the location of the last input page processed; [0049] In exemplary embodiments, when the last block 806a in a chain is updated before it is fetched by accelerator, the pointers 824 to data in prior last block 806a are replicated to first block 814 in the extension of the chain. In exemplary embodiments, when the last block 806a in chain is fetched by accelerator prior to being extended the accelerator will re-fetch last block 806a after it completes processing the last block 806a. By re-fetching the last block 806a, the accelerator can determine if the generation number 834 of the last block 806a has changed, which indicates an extension has occurred. Accordingly, in this case a first block 814 in extension of the chain may be skipped since data 822 pointed to by pointers 824 were processed before the last block 806a was re-fetched.).

Claims 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hou, Tian, Brech, Asaad, and Castelli, as applied to claim 1 above, in view of Tang et al. (US 20200379807 A1 hereinafter Tang).
Tang was cited in the previous office action.
As per claim 6, Hou, Tian, Brech, Asaad, and Castelli teach the computer-implemented method of claim 5. Hou specifically teaches the set of work elements with current work elements and future work elements (Col. 6 lines 30-32 The calculation writer 10355 stores therein the time required to complete all tasks that have not yet been completed (as future) in the task accelerating unit; Col. 6 line 44 an accelerating task is completed (as current)).

Hou, Tian, Brech, Asaad, and Castelli fail to teach wherein a work element descriptor groups the set of work elements into current work elements and future work elements.

However, Tang teaches wherein a work element descriptor groups the set of work elements into current work elements and future work elements (Fig. 2; [0021] lines 6-12 The workload model here comprises a job description and associations between future workloads associated with the job description. With example implementations of the present disclosure, not only a current workload may be determined based on a group of jobs received currently, but also a future possible workload may be determined based on the workload model.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Hou, Tian, Brech, Asaad, and Castelli with the teachings of Tang because Tang’s teaching of grouping current and future workloads allows for jobs to be managed more effectively and reduce latency (see Tang, abstract lines 12-16 The group of jobs in the processing system are managed based on the current workload and the future workload. With the foregoing example implementation, jobs in the processing system may be managed more effectively, and latency in processing jobs may be reduced).

As per claims 14 and 20, they are system  and computer program product claims of claim 6, so they are rejected for the same reasons as claim 6 above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hou, Tian, Brech, Asaad, and Castelli, as applied to claim 1 above, in view of Hasegawa et al. (JP2002244869A hereinafter Hasegawa).
The claim mappings are made with a translation of JP2002244869A.
Hasegawa was cited in the previous office action.
As per claim 9, Hou and Tian teach the computer-implemented method of claim 1. Tian specifically teaches the virtual memory manager (Col. 19 lines 59-63 A virtualization stub module 1411 running in the hypervisor 1410 extends memory management to include extended page tables (EPT) 1414 for the user VMs 1431-1432 and a privileged virtual memory management unit (PVMMU) 1412).

Hou, Tian, Brech, Asaad, and Castelli fail to teach wherein the memory manager ignores the communicating and utilizes the set of memory pages prior to the length of time required to complete the set of work elements decrementing to zero.

However, Hasegawa teaches wherein the memory manager ignores the communicating and utilizes the set of memory pages prior to the length of time required to complete the set of work elements decrementing to zero ([0001] 13 lines 1-3 The present invention relates to a memory management device, and more particularly to a memory management device capable of determining a job group for page stealing based on the importance of a preset job; [0014] 146 lines 6-7 page stealing is performed from the development job with low importance, and the actual page is assigned to the job B, so that the response of the job A job with high importance is not adversely affected; [0016] lines 9-10 The size a307, the page steal count 308 indicating the number of actual pages stealed from the job group;[0017] 183 lines 4-7 In the job management table 320, a NEXT pointer b321 for queuing another job management table 320, a memory size b322 indicating the number of actual pages possessed by the job, and a memory management table 330 for managing the actual pages possessed are provided; [0024] 263 3-14 calculates the target value of the number of real pages to be stealed in order to secure the free real page ( Step 801). In step 802, the job group having the lowest importance is selected, and it is determined whether or not the free main storage target value is achieved by selecting the job group… . In step 805, the memory supply instruction unit 113 is instructed to page steal the number of pages indicated by the steel instruction value 406 from the job group obtained in step 802; [0030] 375 lines 1-2 a group of important production jobs and a group of less important development jobs are operated simultaneously in one computer system; Hasegawa teaches utilizing the set of memory pages prior to the length of time required to complete the set of work elements decrementing to zero because memory pages allocated to a job group are stolen before the job group has finished executing.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined with the teachings of Hou, Tian, Brech, Asaad, and Castelli because Hasegawa’s teaching of page stealing allows for jobs without adequate pages to steal pages from low priority jobs (see Hasegawa, [0014] 146 lines 3-8 As shown in the upper part of the figure, when the actual page usage of the job of business B system increases and the actual page becomes insufficient, as shown in the middle part of the figure, page steal is started from the job of business A system with high importance. Instead, page stealing is performed from the development job with low importance, and the actual page is assigned to the job B, so that the response of the job A job with high importance is not adversely affected.).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hou, Tian, Brech, Asaad, and Castelli, as applied to claim 22 above, in view of Frandeen (US 5606685 A).
As per claim 23, Hou, Tian, Brech, Asaad, and Castelli teach the computer-implemented method of claim 22. 
Hou, Tian, Brech, Asaad, and Castelli fail to teach wherein the plurality of work elements in the work queue are in a probable order for memory page stealing by the virtual memory manager.

However, Frandeen teaches wherein the plurality of work elements in the work queue are in a probable order for memory page stealing by the virtual memory manager. (Col. 10 lines 40-43 wherein a global table GT is used with an application activity queue AQ for determining the order for selecting candidate applications for stealing pages from applications running on the workstation WS'; Col. 9 lines 16-28 Basically, the flow in FIG. 9 tries to steal a page from another application. For this purpose, the workstation activity queue AQ (FIG. 2) is first checked (Step 900) to determine which of the other applications running on the workstation is the least active. In the preferred embodiment being described, this activity queue AQ is designed to queue running applications in an order based on which application least recently experienced a page fault. For example, if word processor application A1 most recently had a page fault, and mail application A3 least recently had a page fault, then A3 will be the least active application, followed by A2 and lastly by A1. In such case, Step 900 in FIG. 9 will select A3 as the least active application from which to try to steal a page.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Hou, Tian, Brech, Asaad, and Castelli with the teachings of Frandeen allow for efficient allocation of memory to applications (see Frandeen, abstract lines 3-5 permits a large virtual memory to efficiently be provided for each of a plurality of concurrently running applications).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        



/H.L./Examiner, Art Unit 2195